Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 1 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 2 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 3 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 4 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 5 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 6 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 7 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 8 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document    Page 9 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 10 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 11 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 12 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 13 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 14 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 15 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 16 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 17 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 18 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 19 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 20 of 21
Case 1:18-bk-15814-NWW   Doc 25 Filed 02/12/19 Entered 02/12/19 16:48:54   Desc
                         Main Document   Page 21 of 21
